DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 22 December 2020 has been entered; claims 1-5, 10, 12, 13, 16, and 18 remain pending.

Response to Arguments
Applicant’s arguments, see Pages 9-10 of the Remarks, filed 22 December 2020, with respect to the objection to claims 2, 3, and 13 and the 112(a) and 112(b) rejections of the claims have been fully considered and are persuasive.  The objection to claims 2, 3, and 13 and the 112(a) and 112(b) rejections of the claims have been withdrawn in light of Applicant’s amendments to the claims. 
Applicant's arguments, see Pages 10-16 of the Remarks, filed 22 December 2020, with respect to the 103 rejections of the claims have been fully considered but they are not persuasive.  Applicant asserts that the water treated by Henson is different than the water treated by the instant claims; however, Henson teaches that the produced and flowback water can be hot as consistent with the claimed temperatures (Paragraphs [0008, 0038, 0065]), and be susceptible to scaling due to the hardness present therein, up to 50,000 ppm (Paragraphs [0008, 0074]) and derived from subsurface origin (Paragraphs [0008, 0031]).  Applicant’s arguments pertaining to the open cooling tower limitations are not persuasive for the reasons discussed in the rejection, which leaves the liquid being treated open to the CO2 contained in the air.  Applicant’s arguments regarding the recited pH of less than 7 are not persuasive as Albualfaraj discloses a pH consistent with that which is claimed, and Henson discloses significant hardness is present, including calcium hardness (Paragraph [0035]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henson et al. (U.S. Patent Publication # 2013/0126431) in view of Abualfaraj et al. (Environmental Engineering Science, 2014, 31, 514-524) and Delta et al. (2014; PDF in file and previously cited), hereinafter referred to as “Henson”, “Abualfaraj”, and “Delta” in the rejections below.
With respect to claims 1-4, 10, 12, and 16, Henson discloses a method for converting contaminated frack flow back water (water of subsurface origin) characterized as having elevated hardness levels including calcium hardness, which reacts with CO2 to from calcium carbonate precipitate (Paragraph [0035]), considered consistent which “having a potential of supersaturation in calcium carbonate) to fresh, non-contaminated or potable water which includes reverse osmosis (desalination) (Abstract; Paragraphs [0002, 0007, 0039]; Figs. 1, 2A, 2B, and 4 depicting the whole system/method as described in Paragraph [0039]), comprising 2 to form calcium carbonate precipitate, reacts next with multivalent cations to remove carbonate hardness, then reacts with anions to replace the non-carbonate hardness due to the multivalent cations with non-carbonate hardness due to calcium to form a desaturated water that no longer contains calcium carbonate capable of precipitation in a cooling tower or in filtration (Paragraphs [0035, 0045]; Figs. 1, 4), cooling the desaturated water in cooling tower 1380 (Paragraphs [0045, 0067]; Figs. 4, 13) to produce cooled, desaturated stream 1324 (Fig. 4) which is subjected to filtration in unit 344 to remove particles to produce stream 354 (Fig. 2B; Paragraph [0046]), which then is subjected to desalination via reverse osmosis 400 (Fig. 2B; Paragraphs [0047, 0048]), wherein Henson discloses one optional acid addition point prior to nanofiltration 360 ahead of reverse osmosis 400, which is not required if the pH is at a desirable level (Paragraph [0046]).  
Regarding the limitations pertaining to the characteristics of the subsurface water, Henson discloses that the water may be hot (i.e., over 100°F) (Paragraphs [0038, 0045, 0064, 0065]), which overlaps the claimed range of 40°C - 80°C (or 104°F - 176°F).  It has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.). 
With respect to the recited sum of ions and the iron content, Henson discloses that flow back water generally includes high hardness levels including calcium carbonate (Paragraph [0035]) and contains silica (Paragraph [0072]) and metals (Paragraph [0077]), and that the disclosed method includes pH sensors (Abstract; Paragraph [0046]), but does not specifically teach the recited content of the sum of ions or iron content, or the recited pH. 

Regarding the pH following desaturation, it is submitted that the recited pH is at least rendered obvious since Henson in view of Abualfaraj discloses the initial pH, as well as the specific steps of desaturation according to claims 2-4 via addition of lime.  Additionally, the ordinary artisan would have recognizes that the increase in pH was a result-effective variable in that an increase in pH would be expected upon addition of an amount of lime.  The Examiner additionally notes that there does not appear to be any criticality associated with the recited pH range; as such, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as pH increase from a pH of 6.7 to a pH which at least overlaps the recited range, through routine experimentation in the absence of a showing of criticality. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Henson does not specifically teach that the cooling tower is an open cooling tower, but does teach that cooling in cooling tower 1380 occurs by evaporation to cooler air (Paragraph [0068]).  Delta teaches that there are two types of cooling systems, open and closed (Page 1, bottom); it would have been obvious to one of ordinary skill in the art to choose an open cooling tower configuration from two alternatives, as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  Furthermore, Delta teaches that closed cooling towers have no contact between the air and the 
With respect to claim 13, Henson in view of Abualfaraj does not specifically teach cooling the reverse osmosis permeate; however, Henson discloses cooling of nanofiltration permeate (Paragraph [0047]), and that the water undergoing conversion is at an elevated temperature (Paragraph [0038, 0064, 0065]).  It is submitted that an amount of cooling would be expected by one of ordinary skill in the art as the water at elevated temperature passes through each component of the water conversion system/method.  Lastly, the Examiner submits that the result of the cooling step is an RO permeate at a lower temperature.  It has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.). 

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henson et al. (U.S. Patent Publication # 2013/0126431) in view of Abualfaraj et al. (Environmental Engineering Science, 2014, 31, 514-524) and Delta et al. (2013; PDF in file and previously cited) as applied to claims 1 and 2 above, and further in view of Savage et al. (U.S. Patent Publication # 2014/0151300), hereinafter referred to as “Henson”, “Abualfaraj”, “Delta”, and “Savage” in the rejections below.
With respect to claims 5 and 18, Henson in view of Abualfaraj discloses that the water conversion system 200 removes silica as well (see Henson: Paragraph [0072]); regarding the limitations “simultaneously with desaturation”, the Examiner notes that Henson teaches that silica is present in flowback waters (Paragraph [0072]) and that the desaturation step is conducted according to claims 2-4 via lime addition.  Since Henson discloses intervening claim . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        26 March 2021